       Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 1 of 15



                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


WAYNE TERRY,

             Plaintiff,

      v.                                      Case No. 19-cv-67

PLATO CONSTRUCTION, LLC,

RUSSELL PLATO, and

SCOTT PLATO,

             Defendants.


                                    COMPLAINT


                           PRELIMINARY STATEMENT
      1.     Plaintiff Wayne Terry brings this action against his former employers,

Plato Construction, LLC, Russell Plato, and Scott Plato (collectively “Defendants”)

for violations of the Fair Labor Standards Act of 1938 (“FLSA”), as amended, and

Wisconsin’s wage and hour laws arising out of his employment by Plato

Construction, LLC. During his employment by Defendants, Defendants

misclassified Plaintiff Terry as an independent contractor, which resulted in

Defendants’ failure to compensate Plaintiff Terry at a rate of one and one-half times

his regular rate of pay for all hours worked in excess of forty in a given workweek in

violation of the FLSA and Wisconsin law.

      2.     Plaintiff Terry brings this action pursuant to the FLSA for purposes of

obtaining relief for unpaid overtime compensation, unpaid wages, back pay,
       Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 2 of 15



liquidated damages, costs, attorneys’ fees, declaratory and/or injunctive relief,

and/or any such other relief that the Court may deem appropriate.

      3.     Plaintiff Terry also brings this action pursuant to Wisconsin’s wage

and hour laws for unpaid overtime compensation, civil penalties, costs, attorneys’

fees, declaratory and/or injunctive relief, and/or any such other relief the Court may

deem appropriate.

      4.     Defendants’ willful, dilatory, and unjust failure to compensate Plaintiff

Terry at one and one-half times his regular rate for hours worked in excess of forty

in a given workweek violates the FLSA and Wisconsin law.


                           JURISDICTION AND VENUE
      5.     The Court has original jurisdiction to hear this Complaint and to

adjudicate the claims stated herein under 28 U.S.C. § 1331, this action being

brought under the FLSA, 29 U.S.C. §§ 201 et seq.

      6.     The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1367 as they are so related to the basis for the Court’s

original jurisdiction in this matter that they form part of the same case or

controversy under Article III of the United States Constitution.

      7.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) in the U.S.

District Court for the Western District of Wisconsin because a substantial part of

the events giving rise to the claims occurred within the District and Defendants

have substantial and systematic contacts in this District.




                                           2
         Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 3 of 15



                                       PARTIES
         8.    Defendant Plato Construction, LLC is a Wisconsin Limited Liability

Company with a principal place of business located in Wisconsin Rapids, Wisconsin.

Defendant Plato Construction, LLC’s registered agent for service of process in the

State of Wisconsin is Russell Plato located in Wisconsin Rapids, Wisconsin.

         9.    Defendant Russell Plato is a resident of Wood County in the State of

Wisconsin and is the owner of Plato Construction, LLC. At all times relevant to this

Complaint, Russell Plato shared control over hiring, firing, and setting work hours

and pay rates received by Plato Construction, LLC’s employees – including Plaintiff

Terry – with his son, Scott Plato.

         10.   Defendant Scott Plato in a resident of Wood County in the State of

Wisconsin. Scott Plato is the son of Russell Plato and, at all times relevant to this

Complaint, acted as the Construction Foreman for Plato Construction, LLC. In his

role as Construction Foreman for Plato Construction, LLC, Scott Plato shared

control over hiring, firing, and setting work hours and pay rates received by Plato

Construction, LLC’s employees – including Plaintiff Terry – with his father, Russell

Plato.

         11.   Plaintiff Wayne Terry is an adult resident of Wood County in the State

of Wisconsin. Plaintiff Terry was formerly employed by Defendants as a

Carpenter/Laborer at times since approximately June 2016.




                                           3
       Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 4 of 15



                               GENERAL ALLEGATIONS


      12.       At times since January 24, 2016, Plato Construction, LLC has operated

in the State of Wisconsin as contractor specializing in residential home

construction.

      13.       At all relevant times since January 24, 2016, Russell Plato has been

the owner of Plato Construction, LLC.

      14.       At all relevant times since January 24, 2016, Scott Plato has been the

Construction Manager of Plato Construction, LLC.

      15.       Plaintiff Terry was employed as a Carpenter/Laborer by Defendants

between approximately June 2016 and November 2017.

      16.       Defendants agreed to pay Plaintiff Terry an hourly rate of $15 per

hour between June and November 2016 and $18 per hour between November 2016

and November 2017 for his work performed for Defendants.

      17.       Plaintiff Terry’s duties while employed by Defendants included, but

were not limited to, general carpentry such as framing stairs and walls, finishing

trim, and installing insulation.

      18.       Defendants did not hire Plaintiff Terry to work on a specific jobsite or

for a fixed time-period during his employment with Defendants. To the contrary,

Plaintiff Terry worked on three separate, unrelated construction projects during his

employment with Defendants.

      19.       At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plaintiff Terry was unable to set his own work hours while


                                             4
       Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 5 of 15



performing work for Defendants but, rather, was required to work the hours set by

Defendants.

      20.     At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Defendants – usually through Scott Plato – exercised control

over which tasks were performed, as well as the manner in which such tasks were

performed, by Plaintiff Terry on a daily basis.

      21.     At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Defendants required Plaintiff Terry to wear shirts bearing Plato

Construction, LLC’s logo name while on the jobsite.

      22.     At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Defendants provided all of the tools and materials required by

Plaintiff Terry to perform his work duties.

      23.     At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Defendants paid Plaintiff Terry on a weekly basis for the hours

of work performed by Plaintiff Terry in the preceding workweek.

      24.     At no time while Plaintiff Terry performed work for Defendants was

Plaintiff Terry able to hire, fire, set pay rates, or set work hours for other employees

working on Defendant’s jobsites.

      25.     At no time while Plaintiff Terry performed work for Defendants was

Plaintiff Terry required by Defendants to obtain insurance for the work performed

at Defendants’ jobsites.




                                           5
            Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 6 of 15



           26.      At no time while Plaintiff Terry performed work for Defendants was

Plaintiff Terry able to control the manner or nature in which work was performed in

a way that affected Plaintiff Terry’s opportunity for profit or loss.

           27.      At no time while Plaintiff Terry performed work for Defendants did he

invest in any facilities or equipment to be used in connections with work performed

at Defendants’ jobsites.

           28.      At no time while Plaintiff Terry performed work for Defendants did

Plaintiff Terry submit bids to perform work for Defendants.

           29.      At no time while Plaintiff Terry performed work for Defendants did

Plaintiff Terry own or operate a business engaged in providing carpentry services

similar to those that he performed for Defendants.

           30.      Plaintiff Terry regularly worked in excess of forty hours in various

workweeks during his employment by Defendants.

           31.      At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Russell Plato and Scott Plato shared operational control over all

aspects of Plato Construction, LLC – including all human resources functions such

as setting Plaintiff Terry’s pay rates and work hours, processing Plaintiff Terry’s

payroll, and overseeing Plaintiff Terry’s work on a daily basis.

           32.      Despite Defendants’ knowledge that Plaintiff Terry regularly worked

in excess of forty hours in a workweek while employed by Defendants, 1 Defendants

consistently and regularly failed to compensate Plaintiff Terry at a rate of one and


1
    See attached Affidavits of Russel Plato and Scott Plato.


                                                               6
       Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 7 of 15



one-half times his regular rate for all hours worked in excess of forty in various

workweeks during his employment by Defendants.

      33.     On information and belief, Defendants intentionally misclassified

Plaintiff Terry as an independent contractor during his employment with

Defendants in order to avoid paying Plaintiff Terry overtime wages as well as

required state and federal taxes.

      34.     On information and belief, Defendants have not maintained complete

and accurate time records for Plaintiff Terry as required by the FLSA and

Wisconsin law.

      35.     Defendants’ conduct, as alleged in this Complaint, was willful,

dilatory, and unjust; was undertaken in bad faith; and has caused significant

damages to Plaintiff Terry.


                            FIRST CLAIM FOR RELIEF
       Violations of the Fair Labor Standards Act – Unpaid Overtime Wages
      36.     Plaintiff Terry reasserts and incorporates by reference all previous

paragraphs as if they were set forth herein.

      37.     At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plaintiff Terry was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq. as an employee of

Defendants.

      38.     At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plato Construction, LLC was an employer of Plaintiff Terry

within the meaning of the FLSA, 29 U.S.C. § 203(d), (g).

                                           7
       Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 8 of 15



      39.      At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Russell Plato was an employer of Plaintiff Terry within the

meaning of the FLSA, 29 U.S.C. § 203(d), (g).

      40.      At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Scott Plato was an employer of Plaintiff Terry within the

meaning of the FLSA, 29 U.S.C. § 203(d), (g).

      41.      At all relevant times, Plato Construction, LLC was an enterprise

engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203(s)(1).

      42.      At all times during his employment for Defendants, Plaintiff Terry was

engaged in commerce or the production of goods for commerce within the meaning

of the FLSA.

      43.      Plaintiff Terry is a victim of Defendants’ compensation policies and

practices in violation of the FLSA, by Defendants’ failure to compensate Plaintiff

Terry for all work performed, including payment of overtime premium

compensation at one and one-half times his regular rate for each hour worked in

excess of forty hours in any given workweek during his employment at Defendants.

      44.      The FLSA regulates, among other things, the payment of an overtime

premium by employers whose employees are engaged in commerce, or engaged in

the production of goods for commerce, or employed in an enterprise engaged in

commerce or in the production of goods for commerce. 29 U.S.C. § 207(a)(1).

      45.      Defendants are and were subject to the overtime pay requirements of

the FLSA because Defendants were an enterprise engaged in commerce and/or



                                            8
       Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 9 of 15



Plaintiff Terry was engaged in commerce during the course of his employment for

Defendants, as defined by the FLSA, 29 U.S.C. § 203(b).

      46.    Defendants’ failure to properly compensate Plaintiff Terry was

willfully perpetrated and, as a result thereof, Plaintiff Terry is entitled to a three-

year statute of limitations for recovery of his unpaid overtime wages under the

FLSA, pursuant to 29 U.S.C. § 255(a).

      47.    Defendants have not acted in good faith nor with reasonable grounds

to believe its actions and omissions were not a violation of the FLSA, and as a result

thereof, Plaintiff Terry is entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid overtime premium pay described above,

pursuant to 29 U.S.C. § 216(b).

      48.    Alternatively, should the Court find that Defendants are not liable for

liquidated damages in this matter, Plaintiff Terry is entitled to an award of pre-

judgment interest at the applicable legal rate.

      49.    As a result of the aforementioned willful violations of the FLSA,

overtime compensation has been unlawfully withheld by Defendants from Plaintiff

Terry for which Defendants is liable pursuant to 29 U.S.C. § 216(b).

      50.    Pursuant to 29 U.S.C. § 216(b), Plaintiff Terry is entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting

this action for unpaid wages and overtime wages.


                          SECOND CLAIM FOR RELIEF
     Violations of Wisconsin’s Wage and Hour Laws – Unpaid Overtime Wages



                                            9
       Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 10 of 15



      51.    Plaintiff Terry reasserts and incorporates by reference all previous

paragraphs as if they were set forth herein.

      52.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plaintiff Terry was an employee within the meaning of Wis.

Stat. § 109.01(1r).

      53.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plaintiff Terry was an employee within the meaning of Wis.

Stat. § 103.001(5).

      54.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plaintiff Terry was an employee within the meaning of Wis.

Stat. § 104.01(2)(a).

      55.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plaintiff Terry was an employee within the meaning of Wis.

Admin. Code §§ DWD 272.001 et seq.

      56.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plaintiff Terry was an employee within the meaning of Wis.

Admin. Code §§ DWD 274.01 et seq.

      57.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plato Construction, LLC was an employer of Plaintiff Terry

within the meaning of Wis. Stat. § 109.01(2).




                                         10
      Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 11 of 15



      58.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plato Construction, LLC was an employer of Plaintiff Terry

within the meaning of Wis. Stat. § 103.001(6).

      59.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plato Construction, LLC was an employer of Plaintiff Terry

within the meaning of Wis. Stat. § 104.01(3)(a).

      60.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plato Construction, LLC was an employer of Plaintiff Terry

within the meaning of Wis. Admin. Code § DWD 272.01(5).

      61.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Plato Construction, LLC was an employer of Plaintiff Terry

within the meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      62.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Russell Plato was an employer of Plaintiff Terry within the

meaning of Wis. Stat. § 109.01(2).

      63.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Russell Plato was an employer of Plaintiff Terry within the

meaning of Wis. Stat. § 103.001(6).

      64.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Russell Plato was an employer of Plaintiff Terry within the

meaning of Wis. Stat. § 104.01(3)(a).




                                         11
      Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 12 of 15



      65.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Russell Plato was an employer of Plaintiff Terry within the

meaning of Wis. Admin. Code § DWD 272.01(5).

      66.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Russell Plato was an employer of Plaintiff Terry within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      67.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Scott Plato was an employer of Plaintiff Terry within the

meaning of Wis. Stat. § 109.01(2).

      68.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Scott Plato was an employer of Plaintiff Terry within the

meaning of Wis. Stat. § 103.001(6).

      69.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Scott Plato was an employer of Plaintiff Terry within the

meaning of Wis. Stat. § 104.01(3)(a).

      70.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Scott Plato was an employer of Plaintiff Terry within the

meaning of Wis. Admin. Code § DWD 272.01(5).

      71.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Scott Plato was an employer of Plaintiff Terry within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.




                                         12
      Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 13 of 15



      72.    At all times while Plaintiff Terry performed work for Plato

Construction, LLC, Defendants failed to pay Plaintiff Terry overtime premium

compensation at a rate of one and one-half times his regular rate of pay for all hours

worked in excess of forty hours in a given workweek in violation of Wisconsin law.

      73.    Defendants’ failure to pay Plaintiff Terry overtime compensation for

hours worked in excess of 40 in workweeks between approximately June 2016 and

November 2017 was willful, dilatory, and unjust in violation of Wisconsin law.

      74.    Wis. Stat. § 109.03 requires payment of all wages earned by the

employee to a day not more than thirty-one days prior to the date of payment.

      75.    As set forth above, Plaintiff Terry has sustained losses in his

compensation as a proximate result of Defendants’ violations. Accordingly, Plaintiff

Terry seeks damages in the amount of his respective unpaid overtime

compensation, injunctive relief requiring Defendants to cease and desist from its

violations of the Wisconsin laws described herein and to comply with them, and

such other legal and equitable relief as the Court deems just and proper.

      76.    Under Wis. Stat. § 109.11, Plaintiff Terry is entitled to civil penalties

equal and up to fifty percent of his unpaid wages.

      77.    Under Wis. Stat. § 109.03(6), Plaintiff Terry is entitled to recovery of

his attorneys’ fees and the costs incurred in this action to be paid by Defendants.


                              REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Terry respectfully prays that this Court grant the
following relief:



                                          13
      Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 14 of 15



            a) An Order, pursuant to the Declaratory Judgment Act, 28 U.S.C.
               §§ 2201-2202, declaring Defendants’ actions as described in the
               Complaint as unlawful and in violation of the FLSA and Wisconsin
               law;

            b) An Order finding that Defendants violated the FLSA and Wisconsin
               wage and hour laws in failing to pay Plaintiff overtime
               compensation for hours worked in excess of forty in any given
               workweek in the statutory period;

            c) An Order finding that Defendants’ violations of the FLSA and
               Wisconsin law were willful;

            d) An Order finding that Defendants’ violations of Wisconsin law were
               dilatory and unjust;

            e) Judgment against Defendants in the amount equal to the Plaintiff’s
               unpaid overtime wages at the applicable regular rate mandated by
               the FLSA and Wisconsin law;

            f) An award in the amount of all liquidated damages and civil
               penalties as provided under the FLSA and Wisconsin law;

            g) An award in the amount of all costs and attorneys’ fees incurred in
               the course of prosecuting these claims as well as pre-judgment and
               post-judgment interest; and

            h) Such other relief as the Court deems just and equitable.


Dated this 25th day of January 2019.

                                             Respectfully submitted,


                                             s/Timothy P. Maynard
                                             Timothy P. Maynard
                                             SBN 1080953
                                             Larry A. Johnson
                                             SBN 1056619
                                             Summer H. Murshid
                                             SBN 1075404




                                        14
Case: 3:19-cv-00067-jdp Document #: 1 Filed: 01/25/19 Page 15 of 15



                                     Hawks Quindel, S.C.
                                     222 East Erie Street
                                     Suite 210
                                     P.O. Box 442
                                     Milwaukee, WI 53201-0442
                                     Telephone: (414) 271-8650
                                     Fax: (414) 271-8442
                                     Email(s):    tmaynard@hq-law.com
                                                  ljohnson@hq-law.com
                                                  smurshid@hq-law.com




                                15
